Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 19-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are CLARK (US20040128905) and TREWALLA (USPGPUB 20130333652)
Both CLARK and TREWALLA teaches blends of diesel range fuels to produce a fuel composition that have neutral or close to neutral effect on elastometric components.  
CLARK does not teach the use of a petroleum diesel with an aromatics between 35-40%.
TREWALLA teaches the use a first component with a second component such as an aromatic lean component with an aromatic rich component.  TREWALLA teaches that the aromatic lean component may be petroleum derived diesel.   The aromatic lean component may further be a hydroprocessed/ hydrotreated triglyceride or a triglyceride derived fatty acid alkyl ester.  .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771